Citation Nr: 1703114	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II or the service-connected coronary artery disease with a history of myocardial infarction status post coronary artery bypass grafting.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II or the service-connected coronary artery disease with a history of myocardial infarction status post coronary artery bypass grafting.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ, to include as due to the service-connected diabetes mellitus type II. 


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  In November 2015, the Board found that the issue of entitlement to service connection for erectile dysfunction was part and parcel of the claim for entitlement to SMC for loss of use of a creative organ.  

In November 2015, the Board remanded the claims for further development.  The matter is now back before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for his scheduled June 2016 VA examinations without good cause.

2.  The competent medical and most probative other evidence of record fails to establish that the Veteran's hypertension was initially manifested in service; manifested to a compensable degree within one year of service discharge; is causally or etiologically related to service; or is caused or aggravated by the service-connected diabetes mellitus type II or heart disability.

3.  The competent medical and most probative other evidence of record fails to establish that the Veteran's erectile dysfunction is causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides therein; or is caused or aggravated by the service-connected diabetes mellitus type II or heart disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2016). 

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2016). 

3.  The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in November 2015 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims for supplemental opinions from the April 2010 VA examiner regarding his claimed hypertension and erectile dysfunction.  The Board noted that it was left to the examiner's discretion whether to reexamine the Veteran.  

The AOJ initiated an opinion request in May 2016.  The opinion request noted that it was left to the examiner's discretion whether to reexamine the Veteran.  In June 2016, the scheduled examination was canceled.  It was noted that the Veteran refused the examination, and the provider specifically noted that an opinion could not be rendered without the examination.  The AOJ readjudicated the Veteran's claims in a June 2016 Supplemental Statement of the Case.  

The Board acknowledges that the AOJ was unable to obtain the supplemental opinions as requested by the November 2015 Board remand.  However, as will be discussed in more detail below, the Veteran refused to report for his scheduled examinations without good cause.

Thus, the Board's prior remand instructions have been complied with to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in April 2005 and June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service VA and private treatment records, Social Security Administration (SSA) medical records, and lay statements have been associated with the record.  

The Veteran has been afforded several VA examinations during the appeal period.  The Veteran was afforded VA examinations in October 2006 and April 2010.  As discussed above, the Board remanded the Veteran's claims in November 2015 for supplemental opinions regarding his hypertension and erectile dysfunction.  The AOJ initiated an opinion request in May 2016.  The opinion request noted that it was left to the examiner's discretion whether to reexamine the Veteran.  In June 2016, the scheduled examination was canceled.  It was noted that the Veteran refused the examination, and the provider could not render an opinion without the examination. 

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination, action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

While VA has a duty to assist the Veteran in the development of his claim, it is important that he make efforts to assist VA in gathering evidence relevant to his claim, to include reporting for a scheduled VA examination.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with these claims.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. The claims will be adjudicated based on the evidence of record.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is included as a chronic condition under 38 C.F.R. § 3.309.

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Hypertension

The Veteran is seeking service connection for hypertension; he contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus type II.

The Veteran has been diagnosed with essential hypertension.  See, e.g., April 2010 VA examination (noting a diagnosis of hypertension in 1989).  Accordingly, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his service and the disability.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this instance, however, service connection for hypertension on a presumptive basis is not warranted as the record does not show any clinical findings or diagnoses of hypertension within one year of the Veteran's separation from active duty.  In this regard, the Veteran's service treatment records are negative for any findings, treatment, or diagnosis of hypertension while in service or within one year of discharge from service.  The evidence shows an onset of hypertension in or around 1989, which is approximately 18 years after the Veteran's separation from active duty service.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's hypertension is etiologically related to the Veteran's military service on a direct basis.  At the outset, the Board notes that none of the VA examinations specifically addressed whether the Veteran's hypertension may be directly related to service.  However, the Board notes that the Veteran does not allege, nor does the record reflect, that his hypertension is related to service on a direct basis.  Rather, he has related it to his service-connected diabetes mellitus type II.  See, e.g., August 2006 statement (Veteran indicated hypertension was diagnosed after his sugar readings became higher than normal).  The question to be resolved here is whether the Veteran's hypertension is causally related to his service-connected diabetes mellitus, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.   Such has been the Veteran's sole contention with respect to his hypertension.  Indeed, the Veteran has not claimed that he actually experienced hypertension while he was on active duty, and he has not claimed to have had a continuity of symptoms of hypertension dating from his active duty through the present.  As the preponderance of the evidence does not show that hypertension was incurred in service, or a medical nexus between the presently diagnosed hypertension and the Veteran's service, service connection for hypertension cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by his service-connected diabetes mellitus type II or any other service-connected disability.   

In this regard, in a VA examination dated in October 2006, the examiner found that the Veteran's hypertension was not a complication of his diabetes.  The examiner noted that hypertension was diagnosed in 1989.  The examiner noted that the diagnosis of diabetes mellitus to date was mild or as glucose intolerance.  The examiner noted that there was no evidence of diabetic nephropathy on renal biopsy in 1990.  The examiner also found that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.  The Board affords the examiner's opinion on aggravation limited probative weight, as the examiner did not provide any supporting rationale.

In a medical statement dated in October 2007, Dr. P. W. noted that the Veteran was currently diagnosed with diabetes mellitus, type II, and hypertension.  Dr. P. W. noted that the Veteran also suffered from erectile dysfunction.  Dr. P. W. noted that the Veteran had his first myocardial infarction in 1989, and at that time, also carried diagnoses of diabetes and hypertension.  Dr. P. W. noted that although it was impossible to say that the Veteran's diabetes resulted in the myocardial infarction, it may have contributed.  She also indicated that in her opinion and medical experience, the Veteran's diabetes mellitus has "aggravated his current medical condition as well."  Although it appears that Dr. P. W. may be suggesting that the Veteran's diabetes mellitus aggravated his hypertension, the Board affords this opinion no probative weight, as Dr. P. W. incorrectly found that the Veteran carried a diagnosis of diabetes mellitus in 1989; she did not clearly identify what "current medical conditions" had been aggravated by the Veteran's diabetes mellitus; and she did not provide any supporting rationale for her opinion.

In a VA examination dated in April 2010, the examiner noted an onset of hypertension in 1989.  The examiner found that the Veteran's hypertension was not caused by, related to, or contributed to by his diabetes mellitus.  The examiner explained that at the time of the Veteran's first myocardial infarction in 1989, he was found to have elevated blood pressure.  The examiner noted that he was started on antihypertensive medication at that time and has been treated successfully over the ensuing years with generally good control of his blood pressure.  The examiner indicated that although the Veteran was found to have a mildly elevated blood glucose at the time of his myocardial infarction, there was no convincing evidence that his diabetes mellitus began at that time.  The examiner noted that the stress of the acute myocardial infarction may well have raised his blood glucose.  The examiner indicated that over the ensuing years, the Veteran has had numerous fasting blood glucoses in his VA medical center treatment records.  The examiner noted that between 1989 and 2006, only two were elevated, and each was only minimally elevated (125, 137) in 1990 and 1991.  The examiner explained that it was not until 2006 that the Veteran had a consistently elevated fasting blood glucose.  The examiner noted further that a November 2006 glucose tolerance test showed a normal two hour glucose of 330.  The examiner explained that up until 2006, the Veteran had never been treated with medication for his diabetes mellitus, and in 2006, he was started on Glipizide 5mg daily, which he continues to currently take.  The examiner explained that the Veteran's diagnosis of hypertension in 1989 preceded his diabetes mellitus diagnosis by 18 years, and could not be a manifestation of diabetes mellitus.

The Board finds that the April 2010 examiner adequately explained why the Veteran's hypertension was not caused by his service-connected diabetes mellitus using appropriate citation to the medical evidence of record.  The Board acknowledges the Veteran's contention that his hypertension was caused by his diabetes mellitus, as it was first diagnosed after his sugar readings were higher than normal.  See August 2006 statement.  His statements purport to provide a nexus opinion between his hypertension and his diabetes mellitus.  The Board finds the Veteran's statements not competent for this purpose.  The Board ultimately places far more probative weight on the April 2010 examiner's opinion that the Veteran's diagnosis of hypertension in 1989 preceded his diabetes mellitus diagnosis by 18 years, and could not be a manifestation of diabetes mellitus.  

In this regard, the April 2010 examiner indicated that although the Veteran was found to have a mildly elevated blood glucose at the time of his myocardial infarction, there was no convincing evidence that his diabetes mellitus began at that time.  The examiner noted that the stress of the acute myocardial infarction may well have raised his blood glucose.  The examiner indicated that over the ensuing years, the Veteran has had numerous fasting blood glucoses in his VA medical center treatment records.  The examiner noted that between 1989 and 2006, only two were elevated, and each was only minimally elevated (125, 137) in 1990 and 1991.  The examiner explained that it was not until 2006 that the Veteran had a consistently elevated fasting blood glucose.  The examiner noted further that a November 2006 glucose tolerance test showed a normal two hour glucose of 330.  The examiner explained that up until 2006, the Veteran had never been treated with medication for his diabetes mellitus, and in 2006, he was started on Glipizide 5mg daily, which he continues to currently take.  

With respect to causation on a secondary basis, the Board finds the April 2010 opinion to be adequate and reliable and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to the April 2010  medical opinion on causation because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the April 2010 examiner or to otherwise establish a causal link between the Veteran's hypertension and his service-connected diabetes mellitus.  

Although the April 2010 examiner provided a detailed opinion as to causation on a secondary basis, he did not provide an opinion as to whether the Veteran's diabetes mellitus permanently aggravated his hypertension.  Pursuant to the Board's November 2015 remand, in June 2016, the AOJ attempted to reschedule the Veteran for a VA examination to obtain a supplemental opinion from the April 2010 examiner.  The Board requested that the examiner render an opinion as to whether it was at least as likely as not that the Veteran's hypertension was caused or aggravated by his active duty service, or caused or aggravated by a service-connected disability (including diabetes mellitus and heart disease).  However, as noted above, the Veteran refused to report for his scheduled VA examination and the examiner indicated that he could not render an opinion without an examination.  The Veteran's failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Therefore, as it stands, the record does not contain an adequate medical opinion as to whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes mellitus type II. 

Moreover, the record does not contain an adequate medical opinion as to whether the Veteran's hypertension was caused or permanently aggravated by his service-connected heart disability.  The Board acknowledges that the evidence of record appears to suggest that the Veteran's hypertension began following his myocardial infarction in 1989.  See, e.g., April 2010 VA examination report (noting that the Veteran was found to have elevated blood pressure at the time of his first myocardial infarction in 1989).  The Board notes that in a rating decision dated in September 2011, the RO granted entitlement to service connection for coronary artery disease with a history of myocardial infarction, status post coronary artery bypass grafting.  However, the evidence of record does not specifically relate the Veteran's hypertension to his service-connected heart disability.  Again, the Veteran's failure to cooperate with the requested VA examination in June 2016 served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  

In summary, the weight of the evidence does not support a finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected diabetes mellitus type II or heart disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Erectile Dysfunction/SMC-Loss of Use of a Creative Organ

The Veteran is seeking service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus type II.

The Veteran has been diagnosed with erectile dysfunction.  See, e.g., April 2010 VA examination (noting an onset of erectile dysfunction in 1987).  Accordingly, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his service and the disability.  

As an initial matter, the Board notes that none of the VA examinations specifically addressed whether the Veteran's erectile dysfunction may be directly related to service.  However, the Board notes that the Veteran does not allege, nor does the record reflect, that his erectile dysfunction is related to service on a direct basis.  In this regard, the Board notes that the service treatment records are negative for any findings, complaints, or treatment pertaining to erectile dysfunction.  In fact, the earliest lay or medical evidence of erectile dysfunction is in 1987, approximately 16 years after the Veteran's discharge from active duty service.  

The Board notes that herbicide exposure in Vietnam has been conceded.  Although erectile dysfunction is not one of the 12 presumptive conditions with a positive association to Agent Orange exposure, as recognized by VA, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  The Board acknowledges that the Veteran participated in an Agent Orange examination in February 2006, and the examiner diagnosed impotence, organic, that may be related to Agent Orange exposure.  However, the Board finds that this language is speculative and unsupported by any rationale.  As such, the Board does not assign any probative weight to this opinion.

As such, there is no competent evidence linking the Veteran's erectile dysfunction directly to service.  In this regard, pursuant to the Board's November 2015 remand, in June 2016, the AOJ attempted to reschedule the Veteran for a VA examination to obtain a supplemental opinion.  The Board requested that the examiner render an opinion as to whether it was at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by his active duty service, or caused or aggravated by a service-connected disability (including diabetes mellitus and heart disease).  However, as noted above, the Veteran refused to report for his scheduled VA examination and the examiner indicated that he could not render an opinion without an examination.  The Veteran's failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Therefore, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his active duty service.

In light of the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's erectile dysfunction is etiologically related to the Veteran's active duty service on a direct basis, to include as due to exposure to herbicides therein.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's erectile dysfunction was either caused by or aggravated by his service-connected diabetes mellitus type II or any other service-connected disability.   

In this regard, in a VA examination dated in October 2006, the examiner noted a diagnosis of erectile dysfunction, cause unknown.  The examiner indicated that the most likely etiology of the erectile dysfunction was not obvious; however, the examiner noted that it started after the Veteran's coronary artery bypass grafting in 1991 or 1992.  The examiner noted that the Veteran's testosterone level was on the lower limit of normal.  The examiner found that the Veteran's erectile dysfunction was related to his hypogonadism and medical therapy.  The examiner found that the Veteran's diabetes mellitus had no role to play in the erectile dysfunction etiology.  The examiner also found that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus and was not worsened or increased by his diabetes.  The Board affords the examiner's opinion on aggravation limited probative weight, as the examiner did not provide any supporting rationale.

In a medical statement dated in October 2007, Dr. P. W. noted that the Veteran was currently diagnosed with diabetes mellitus, type II, and hypertension.  Dr. P. W. noted that the Veteran also suffered from erectile dysfunction.  Dr. P. W. noted that the Veteran had his first myocardial infarction in 1989, and at that time, also carried diagnoses of diabetes and hypertension.  Dr. P. W. noted that although it was impossible to say that the Veteran's diabetes resulted in the myocardial infarction, it may have contributed.  She also indicated that in her opinion and medical experience, the Veteran's diabetes mellitus has "aggravated his current medical condition as well."  Although it appears that Dr. P. W. may be suggesting that the Veteran's diabetes mellitus aggravated his erectile dysfunction, the Board affords this opinion no probative weight, as Dr. P. W. incorrectly found that the Veteran carried a diagnosis of diabetes mellitus in 1989; she did not clearly identify what "current medical conditions" had been aggravated by the Veteran's diabetes mellitus; and she did not provide any supporting rationale for her opinion.

In a VA examination dated in April 2010, the examiner found that the Veteran's diabetes mellitus was not the cause of his erectile dysfunction.  The examiner noted that the Veteran's erectile dysfunction began in 1987, two years before his first myocardial infarction, and 19 years prior to the diagnosis of diabetes mellitus.  The examiner explained that erectile dysfunction, when caused by diabetes mellitus, almost always occurs years after the diagnosis of diabetes, and usually in the setting of poor glycemic control, advancing age, and peripheral neuropathy, none of which was present at the time the Veteran's erectile dysfunction became manifest.

With respect to causation on a secondary basis, the Board finds the April 2010 opinion to be adequate and reliable and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to the April 2010  medical opinion on causation because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusion that was grounded in the evidence of record.  Moreover, as noted above, there is no competent medical evidence to refute the conclusion of the April 2010 examiner or to otherwise establish a causal link between the Veteran's hypertension and his service-connected diabetes mellitus.  

Although the April 2010 examiner provided a detailed opinion as to causation on a secondary basis, he did not provide an opinion as to whether the Veteran's diabetes mellitus permanently aggravated his erectile dysfunction.  Again, the Veteran's failure to cooperate with the requested June 2016 VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Therefore, as it stands, the record does not contain an adequate medical opinion as to whether the Veteran's erectile dysfunction was permanently aggravated by his service-connected diabetes mellitus type II.  

Moreover, the record does not contain an adequate medical opinion as to whether the Veteran's erectile dysfunction was caused or permanently aggravated by his service-connected heart disability.  The Board acknowledges that the October 2006 examiner indicated that the erectile dysfunction began after the Veteran's coronary artery bypass grafting in 1991 or 1992.  The Board notes that in a rating decision dated in September 2011, the RO granted entitlement to service connection for coronary artery disease with a history of myocardial infarction, status post coronary artery bypass grafting.  However, this evidence did not specifically relate the Veteran's erectile dysfunction to his service-connected heart disability.  Moreover, the April 2010 VA examiner found an onset of erectile dysfunction in 1987, prior to the coronary artery bypass grafting, and contrary to the October 2006 examiner's findings regarding onset.  Again, the Veteran's failure to cooperate with the requested VA examination in June 2016 served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  

In summary, the weight of the evidence does not support a finding that the Veteran's erectile dysfunction is etiologically related to a disease, injury, or event in service, to include exposure to herbicides therein, or as secondary to the Veteran's service-connected diabetes mellitus type II or heart disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Similarly, with regard to the Veteran's claim for SMC based on loss of use of a creative organ, as service connection for erectile dysfunction has not been established, such additional benefit may not be granted.  In this regard, governing law provides special monthly compensation if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for SMC based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation based on loss of use of creative organ is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


